NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 15-50532

                  Plaintiff-Appellee,            D.C. No. 3:15-cr-01975-LAB

   v.
                                                 MEMORANDUM*
 JUAN HEREDIA-PANTALEON,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Juan Heredia-Pantaleon appeals from the district court’s judgment and

challenges the 30-month sentence and 3-year term of supervised release imposed

following his guilty-plea conviction for being a removed alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Heredia-Pantaleon contends that the government breached the parties’ plea

agreement at the sentencing hearing by implicitly suggesting that it did not support

the stipulated two-level fast-track departure under U.S.S.G. § 5K3.1. This claim

fails because the record reflects that, in its sentencing summary chart and at the

sentencing hearing, the government stood by its recommendation that Heredia-

Pantaleon receive the stipulated fast-track departure. The challenged statements

were offered in response to Heredia-Pantaleon’s request for additional downward

departures, which the plea agreement permitted the government to oppose. See

United States v. Moschella, 727 F.3d 888, 892 (9th Cir. 2013) (no breach where

“the plea agreement specifically authorized the government’s arguments”).

       Heredia-Pantaleon next contends that the district court procedurally erred

by basing its rejection of the fast-track departure on its desire to achieve a

particular Guidelines range. This argument is belied by the record, which reflects

that the court followed the proper sentencing procedure. See United States v.

Rosales-Gonzales, 801 F.3d 1177, 1181-82 (9th Cir. 2015).

      Heredia-Pantaleon finally contends that his sentence is substantively

unreasonable in light of the district court’s denial of his requests for fast-track and

                                           2                                     15-50532
criminal-history departures and the 18 U.S.C. § 3553(a) sentencing factors.

The court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The custodial sentence is substantively reasonable in light of the section

3553(a) factors and the totality of the circumstances, including Heredia-

Pantaleon’s criminal and immigration history. See Gall, 552 U.S. at 51.

Moreover, the supervised release term is substantively reasonable in light of the

need for deterrence. See U.S.S.G. § 5D1.1 cmt. n.5; United States v. Valdavinos-

Torres, 704 F.3d 679, 693 (9th Cir. 2012).

      AFFIRMED.




                                          3                                   15-50532